DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Action plan unit” in Claims 1, 3, and 8. This limitation will be interpreted to be equivalent to action plan unit 43, a computer-implemented program within the control device 15, as described in Figures 1 and 3, and pg. 12, paragraph 3 of the Specification.
“External environment recognizing unit” in Claims 1, 3, 5, 6, and 8. This limitation will be interpreted to be external environment recognizing unit 41, a computer-implemented program within the control device 15, as described in Figures 1 and 3, and pg. 12, paragraph 3 of the Specification.
“Traveling control unit” in Claims 1, 3, and 8. This limitation will be interpreted to be  traveling control unit 44, a computer-implemented program within the control device 15, as described in Figures 1 and 3, and pg. 12, paragraph 3 of the Specification.
“Input unit” in Claims 1 and 8. This limitation will be interpreted to be input/output unit 30, which covers only a touch panel, as described in pg. 13, line 8 of the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Mikuriya teaches systems and methods for remote autonomous parking to move a vehicle from an initial position to a parking position, where the route is computed that isn’t restricted by an obstacle present in an area when a user terminal is located in the area, and the route is computed that is restricted by an obstacle present in the area when a user terminal is not located in the area. 
Further, the closest prior art of Urhahne teaches computing a traveling route during autonomous parking where the vehicle reaches the parking position after moving straight for a prescribed distance or more.
Still further, the closest prior art of Gebert teaches a moving side area located on a lateral side of the vehicle toward which the vehicle is turning when the vehicle departs from the initial position.
Still further, the closest prior art of US 20190197322 A1, filed 09/06/2016, hereinafter “Suzuki”, teaches a moving side area of the vehicle consisting of the overlapping regions of the area where the vehicle is turning towards when the vehicle departs from the initial position, and the blind spot in which the person present in the moving side area cannot be detected by the user.  
Regarding Independent Claim 1, Mikuriya, Urhahne, Gebert, and Suzuki taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:
a terminal configured to be carried by a user; 
a control device configured to execute remote autonomous parking processing to move a vehicle from an initial position to a parking position and to stop the vehicle at the parking position in response to an instruction from the terminal; and 
an external environment sensor configured to detect an obstacle around the vehicle and to send a detection result to the control device, 
wherein the control device includes an action plan unit configured to compute a traveling route of the vehicle from the initial position to the parking position, an external environment recognizing unit configured to recognize presence/absence of the obstacle around the vehicle based on the detection result sent from the external environment sensor, and a traveling control unit configured to make the vehicle travel along the traveling route, 
the terminal includes an input unit configured to accept an instruction to move the vehicle and an instruction to stop the vehicle, the terminal configured to obtain a terminal position that indicates a position of the terminal, 
in a case where a prescribed condition is satisfied, the action plan unit computes or maintains the traveling route that is not restricted by a person, different from the user, to be present in a moving side area located on a lateral side of the vehicle toward which the vehicle is turning when the vehicle departs from the initial position, the moving side area including at least one blind spot in which the person present in the moving side area cannot be detected by the external environment sensor, 
in a case where the prescribed condition is not satisfied, the action plan unit computes the traveling route such that the vehicle reaches the parking position after moving straight for a prescribed distance or more, and 
the prescribed condition is satisfied in a case where the terminal position is present in the moving side area.

Regarding Independent Claim 8, Mikuriya, Urhahne, Gebert, and Suzuki taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:
a terminal configured to be carried by a user; 
a control device configured to execute remote autonomous parking processing to move a vehicle from an initial position to a parking position and to stop the vehicle at the parking position in response to an instruction from the terminal; and 
an external environment sensor configured to detect an obstacle around the vehicle and to send a detection result to the control device, 
wherein the control device includes an action plan unit configured to compute a traveling route of the vehicle from the initial position to the parking position, an external environment recognizing unit configured to recognize presence/absence of the obstacle around the vehicle based on the detection result sent from the external environment sensor, and a traveling control unit configured to make the vehicle travel along the traveling route, 
the terminal includes an input unit configured to accept an instruction to move the vehicle and an instruction to stop the vehicle, the terminal configured to obtain a terminal position that indicates a position of the terminal, 
in a case where a prescribed condition is satisfied, the traveling control unit makes the vehicle travel at a first speed along the traveling route computed such that the traveling route is not restricted by a person, different from the user, to be present in a moving side area located on a lateral side of the vehicle toward which the vehicle is turning when the vehicle departs from the initial position, the moving side area including at least one blind spot in which the person present in the moving side area cannot be detected by the external environment sensor, 
in a case where the prescribed condition is not satisfied, the traveling control unit makes the vehicle travel at a second speed lower than the first speed along the traveling route at least in a prescribed section from the initial position, and 
the prescribed condition is satisfied in a case where the terminal position is present in the moving side area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200079361 A1 is directed to systems and methods of remote autonomous parking wherein a vehicle can continue parking without stopping even when an obstacle is present in a blind spot of an operator external to the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667